Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to the application filed on 2/15/2020.
Preliminary amendment to claim 1 is acknowledged.
Claims 1-20 are pending.
Priority
The priority date considered for this application is 8/15/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the first plurality of device" in “packages have not been received by any of the first plurality of devices”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 recite(s) the limitation "the second plurality of devices" in “broadcast the second over-the-air file if at least one of the second plurality of devices”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over OW et al. (OW, US 20170083304 A1)  in view of Jiang (Jiang-A, US 20160157093 A1), Jiang et al. (Jiang-B, US 20190056924 A1)


Per claim 1, 
OW discloses
A smart lamp, ([0072], see device DEV is a lamp) comprising:
A wireless module for wirelessly downloading an over-the-air file; ([0003], see software/firmware updates wireless download software updates considered as file(s), and  Over-the-Air download.  [0034-35], see device DEV having a receiving unit RCV and a processor)

OW does not specifically disclose
a microcontroller unit  for dividing the over-the-air file into at least one packages;

However, Jiang-A discloses
 a microcontroller unit  for dividing the over-the-air file into at least one packages;([0027], divide update file into fragments and into packets and then broadcast)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Jiang-A into the teachings of OW to include the limitation disclosed by Jiang-A.  The modification would be obvious to one of ordinary skill in the art to want to allow easy management of big file or individual segments update in more optimal ways.

OW/Jiang-A does not specifically disclose
and a Bluetooth Low Energy module for over-the-air upgrading a plurality of devices simultaneously by broadcasting the at least one packages if at least one of the plurality of devices is within one hop range from the smart lamp;

However, Jiang-B discloses

 and a Bluetooth Low Energy module for over-the-air upgrading a plurality of devices simultaneously by broadcasting the at least one packages if at least one of the plurality of devices is within one hop range from the smart lamp.  ([0024-26], see BLE mesh network, first node completing OTA upgrade, then broadcasting to at least part of second nodes in the mesh network, where the broadcasting appears to disclose simultaneously (per [0025], and  via multiple times of forwarding, appears to disclose upgrading to nodes within one hop (per forwarding) and beyond as shown in Fig. 1 where node 103 is beyond one hop.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Jiang-B into the teachings of OW/Jiang-A to include the limitation disclosed by Jiang-B.  The modification would be Jiang-B([0008]).  


Per claim 3, the rejection of claim 1 is incorporated;
OW/Jiang-A/Jiang-B discloses
 wherein said Bluetooth Low Energy module comprises a broadcasting module for broadcasting all of the at least one packages, the broadcasting comprising:
 for each package, broadcasting the package to the plurality of devices; (Jiang-B, [0036], first node send firmware packet to at least part of second nodes)
and rebroadcasting the package when the package is not received by any of the plurality of devices until the package has been received by all of the plurality of devices.  (Jiang-B, [0046], see re-send the firmware packet not successfully received by the second node, [0048], see all second nodes have successfully received all the firmware packets)

Per claim 4, the rejection of claim 1 is incorporated;
OW/Jiang-A/Jiang-B discloses

broadcasting each of the at least one packages to all of the plurality of devices; (Jiang-B, [0036], first node send firmware packet to at least part of second nodes)
determining which packages have not been received by any of the first plurality of devices; ([0046], see re-send the firmware packet not successfully received by the second node, there is determination prior to re-send)
and Page 2 of 7Appl. No. (To Be Assigned)Preliminary Amendment Under 37 C.F.R. § 1.115 rebroadcasting the packages that are not received by any of the plurality of devices to all of the plurality of devices until the at least one packages have all been received by all of the plurality of devices.  (Jiang-B, [0046], see re-send the firmware packet not successfully received by the second nodes, [0048], see re-sends unsuccessful firmware packet to all second nodes,…until it assumes all second nodes have successfully received all the firmware packets)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over OW et al. (OW, US 20170083304 A1)  in view of Jiang (Jiang-A, US 20160157093 A1), Jiang et al. (Jiang-B, US 20190056924 A1) and further in view of Hanai (2009/0094253)

OW/Jiang-A/Jiang-B does not specifically disclose
upon receiving an instruction from a user terminal;
 at a timing or time period predetermined by a user terminal;
 or upon determining the over-the-air file is available for downloading.


However, Hanai discloses the following timing for downloading files,
upon receiving an instruction from a user terminal;([0086], see user issue download instruction)
 at a timing or time period predetermined by a user terminal;([0092], see user terminal schedule)
 or upon determining the over-the-air file is available for downloading.([0091], see download when available, [0040] content items can be software)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Hanai into the teachings of OW/Jiang-A/Jiang-B to include the limitation disclosed by Hanai.  The modification would be obvious to one of ordinary skill in the art to want to get file downloads without missing release dates as suggested by Hanai([0007])  

	
	
Claims 5, 7, 8,13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over OW et al. (OW, US 20170083304 A1)  in view of Jiang et al. (Jiang-B, US 20190056924 A1)

Per claim 5, 
OW discloses
a file downloading module for wirelessly downloading a first over-the-air file; ([0003], see software/firmware updates wireless download software updates considered as file(s), and  Over-the-Air download.  [0034-35], see device DEV having a receiving unit RCV and a processor)
OW does not specifically disclose

and a broadcasting module for over-the-air upgrading a first plurality of devices simultaneously by use of the first over-the-air file.  
However, Jiang-B discloses
a broadcasting module for over-the-air upgrading a first plurality of devices simultaneously by use of the first over-the-air file.  .  ([0024-26], see BLE mesh network, first node completing OTA upgrade, then broadcasting to at least part of second nodes in the mesh network, where the broadcasting appears to disclose simultaneously, per [0025].)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Jiang-B into the teachings of OW to include the limitation disclosed by Jiang-B.  The modification would be obvious to one of ordinary skill in the art to want to shorten the update time to nodes as suggested by Jiang-B([0008]).  

Per claim 7, the rejection of claim 5 is rejected;

said upgrading the first plurality of devices simultaneously comprises broadcasting the first over-the-air file if at least one of the first plurality of devices is within one hop range from the smart equipment.  (Jiang-B,[0024-26], see BLE mesh network,  first node completing OTA upgrade, then broadcasting to at least part of second nodes in the mesh network, where the broadcasting appears to disclose simultaneously (per [0025], and  via multiple times of forwarding, appears to disclose upgrading to nodes within one hop (per forwarding) and beyond as shown in Fig. 1)



Per claim 8, the rejection of claim 5 is incorporated;
OW/Jiang-B discloses
 wherein the first plurality of devices comprises at least one device that is located beyond one hop range from the smart equipment.  (Jiang-B,[0024-26], see BLE mesh network,  first node completing OTA upgrade, then broadcasting to at least part of second nodes in the mesh network, where the broadcasting appears to disclose simultaneously (per [0025], and  via multiple times of forwarding, appears to disclose upgrading to nodes within one hop (per forwarding) and beyond as shown in Fig. 1 where node 103 is beyond one hop.)

Per claim 15, see rejection of claim 7.
Per claim 16, see rejection of claim 8.

Per claim 13, see rejection of claim 5.


Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OW et al. (OW, US 20170083304 A1)  in view of Jiang et al. (Jiang-B, US 20190056924 A1) in view of Hanai (2009/0094253)

OW/Jiang-B does not specifically disclose
upon receiving an instruction from a user terminal;
 at a timing or time period predetermined by a user terminal;
 or upon determining the over-the-air file is available for downloading.


However, Hanai discloses the following timing for downloading files,
upon receiving an instruction from a user terminal;([0086], see user issue download instruction)
 at a timing or time period predetermined by a user terminal;([0092], see user terminal schedule)
 or upon determining the over-the-air file is available for downloading.([0091], see download when available, [0040] content items can be software)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Hanai into the teachings of OW/Jiang-B to include the limitation disclosed by Hanai.  The modification would be obvious to one of ordinary skill in the art to want to get file downloads without missing release dates as suggested by Hanai([0007])  

Per claim 14, see rejection of claim 6.



Claims 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OW et al. (OW, US 20170083304 A1)  in view of Jiang et al. (Jiang-B, US 20190056924 A1) and further in view of Holm et al. (Holm, 9,910,653)

Per claim 11, the rejection of claim 5 is incorporated; 
OW/Jiang-B discloses
wherein the file downloading module for downloading an over-the-air file([0003], see software/firmware updates wireless download software updates considered as file(s), and  Over-the-Air download.  [0034-35], see device DEV having a receiving unit RCV and a processor,);


 the second file being different from the first over-the-air file.  

However, Holm discloses
 wherein the second file being different from the first over-the-air file.  (Claim 6 discloses a first installation file corresponding to a first version of software application; and a second installation file generated from the first installation file (therefore the second installation file is different from the first installation file, )

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Holm into the teachings of OW/Jiang-B to include the limitation disclosed by Holm The modification would be obvious to one of ordinary skill in the art to want to the second file which is different from the first file to provide different functionality as suggest by Holm (C1: 16-30)

Per claim 19, see rejection of claim 11.

Per claim 20, the rejection of claim 19 is incorporated;
OW/Jiang-B/Holm discloses
further comprising upgrading a second plurality of devices simultaneously by broadcasting  an over-the-air file if at least one of the second plurality of devices is within one hop range from the smart equipment, wherein the second plurality of devices being different from the first plurality of devices.([0021]-[0026], see upgrading using mesh network, where upgrade performed on first node(s) initially, upon successful, uses broadcast to simultaneously upgrade second nodes via multiple times of forwarding. See for example, Fig. 1 104-1 being first node(s), 104-2 and 104-3 being second node(s).  Each forwarding is considered on hop. )

OW/Jiang-B does not specifically disclose
 the second file being different from the first over-the-air file.  

However, Holm discloses
 wherein the second file being different from the first over-the-air file.  (Claim 6 discloses a first installation file corresponding to a first version of software application; and a second installation file generated from the first installation file (therefore the second installation file is different from the first installation file, )
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Holm into the teachings of OW/Jiang-B to include the limitation disclosed by Holm The modification would be obvious to one of ordinary skill in the art to want to the second file which is different from the first file to provide different functionality as suggest by Holm (C1: 16-30)

Per claim 12, see rejection of claim 20.







	
	
Claims 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OW et al. (OW, US 20170083304 A1)  in view of Jiang et al. (Jiang-B, US 20190056924 A1) and Jiang (Jiang-A, US 20160157093 A1)

Per claim 9, the rejection of claim 7 is incorporated;

OW/Jiang-B discloses
wherein said broadcasting the first over- the-air file comprises: 
broadcasting all of the at least one packages, comprising: 
for each package, broadcasting the package to the first plurality of devices;(Jiang-B, [0036], first node send firmware packet to at least part of second nodes)
 and rebroadcasting the package when the package is not received by any of the first plurality of devices until the package has been received by all of the first plurality of devices.  (Jiang-B, [0046], see re-send the firmware packet not successfully received by the second node, [0048], see re-sends unsuccessful firmware packet to all second nodes,…until it assumes all second nodes have successfully received all the firmware packets)
OW/Jiang-B does not specifically discloses
dividing the first over-the-air file into at least one packages;
However, Jiang-A discloses
dividing the first over-the-air file into at least one packages; (Jiang-A, [0027], divide update file into fragments and into packets and then broadcast)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Jiang-A into the teachings of OW/Jiang-B to include the limitation disclosed by Jiang-A.  The modification would be obvious to one of 


Per claim 10, the rejection of claim 7 is incorporated;
OW/Jiang-B discloses
broadcasting each of the at least one packages to all of the plurality of devices; (Jiang-B, [0036], first node send firmware packet to at least part of second nodes)
determining which packages have not been received by any of the first plurality of devices; ([0046], see re-send the firmware packet not successfully received by the second node, there is determination prior to re-send)
and Page 2 of 7Appl. No. (To Be Assigned)Preliminary Amendment Under 37 C.F.R. § 1.115 rebroadcasting the packages that are not received by any of the plurality of devices to all of the plurality of devices until the at least one packages have all been received by all of the plurality of devices.  (Jiang-B, [0046], see re-send the firmware packet not successfully received by the second nodes, [0048], see re-sends unsuccessful firmware packet to all second nodes,…until it assumes all second nodes have successfully received all the firmware packets)

OW/Jiang-B does not specifically discloses
dividing the first over-the-air file into at least one packages;
However, Jiang-A discloses
dividing the first over-the-air file into at least one packages; (Jiang-A, [0027], divide update file into fragments and into packets and then broadcast)



Per claims 17 and 18, see rejection of claims 9 and 10. 





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199